UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin Floating Rate Master Series CUMULUS MEDIA INC. Meeting Date:MAY 14, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:CMLS Security ID:231082108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis W. Dickey, Jr. Management For For 1.2 Elect Director Mary G. Berner Management For For 1.3 Elect Director Brian Cassidy Management For Withhold 1.4 Elect Director Ralph B. Everett Management For For 1.5 Elect Director Alexis Glick Management For Withhold 1.6 Elect Director Jeffrey A. Marcus Management For Withhold 1.7 Elect Director David M. Tolley Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Floating Rate Master Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
